1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF CALIFORNIA
10
                                ----oo0oo----
11

12   KATHERINE KING,                  NO.   2:19-cv-01983 WBS AC
13                Plaintiff,
14        v.
15   EXPERIAN INFORMATION
     SOLUTIONS, INC., et al.,
16
                  Defendants.
17

18
                                ----oo0oo----
19
                        STATUS (PRETRIAL SCHEDULING) ORDER
20
                After reviewing the parties’ Joint Status Report, the
21
     court hereby vacates the Status (Pretrial Scheduling) Conference
22
     scheduled for February 3, 2020, and makes the following findings
23
     and orders without needing to consult with the parties any
24
     further.
25
     I.   SERVICE OF PROCESS
26
                All defendants have been served, and no further service
27
     is permitted without leave of court, good cause having been shown
28
                                      1
1    under Federal Rule of Civil Procedure 16(b).

2    II.   JOINDER OF PARTIES/AMENDMENTS

3               No further joinder of parties or amendments to

4    pleadings will be permitted except with leave of court, good

5    cause having been shown under Federal Rule of Civil Procedure

6    16(b).    See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604

7    (9th Cir. 1992).

8    III. JURISDICTION/VENUE

9               Jurisdiction is predicated upon federal question, 28

10   U.S.C. § 1331, because plaintiff’s claims arise under the Fair

11   Credit Reporting Act, 15 U.S.C. § 1681, et seq.      The court has

12   supplemental jurisdiction over plaintiff’s state law claims under

13   28 U.S.C. § 1367.      Venue is undisputed and hereby found to be

14   proper.

15   IV.   DISCOVERY

16              The parties agree to serve the initial disclosures

17   required by Federal Rule of Civil Procedure 26(a)(1) on or before

18   January 31, 2020.

19              All discovery, including depositions for preservation

20   of testimony, is left open, save and except that it shall be so
21   conducted as to be completed by September 25, 2020.      The word

22   “completed” means that all discovery shall have been conducted so

23   that all depositions have been taken and any disputes relevant to

24   discovery shall have been resolved by appropriate order if

25   necessary and, where discovery has been ordered, the order has

26   been obeyed.      All motions to compel discovery must be noticed on
27   the magistrate judge’s calendar in accordance with the local

28   rules of this court and so that such motions may be heard (and
                                         2
1    any resulting orders obeyed) not later than September 25, 2020.

2    V.    MOTION HEARING SCHEDULE

3              All motions, except motions for continuances, temporary

4    restraining orders, or other emergency applications, shall be

5    filed on or before October 30, 2020.   All motions shall be

6    noticed for the next available hearing date.   Counsel are

7    cautioned to refer to the local rules regarding the requirements

8    for noticing and opposing such motions on the court’s regularly

9    scheduled law and motion calendar.

10   VI.   FINAL PRETRIAL CONFERENCE

11             The Final Pretrial Conference is set for January 4,

12   2021, at 1:30 p.m. in Courtroom No. 5.   The conference shall be

13   attended by at least one of the attorneys who will conduct the

14   trial for each of the parties and by any unrepresented parties.

15             Counsel for all parties are to be fully prepared for

16   trial at the time of the Pretrial Conference, with no matters

17   remaining to be accomplished except production of witnesses for

18   oral testimony.   Counsel shall file separate pretrial statements,

19   and are referred to Local Rules 281 and 282 relating to the

20   contents of and time for filing those statements.   In addition to
21   those subjects listed in Local Rule 281(b), the parties are to

22   provide the court with: (1) a plain, concise statement which

23   identifies every non-discovery motion which has been made to the

24   court, and its resolution; (2) a list of the remaining claims as

25   against each defendant; and (3) the estimated number of trial

26   days.
27             In providing the plain, concise statements of

28   undisputed facts and disputed factual issues contemplated by
                                       3
1    Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

2    that remain at issue, and any remaining affirmatively pled

3    defenses thereto.     If the case is to be tried to a jury, the

4    parties shall also prepare a succinct statement of the case,

5    which is appropriate for the court to read to the jury.

6    VII. TRIAL SETTING

7              The jury trial is set for March 9, 2021 at 9:00 a.m.

8    The parties estimate that the trial will last two days.

9    VIII.     SETTLEMENT CONFERENCE

10             A Settlement Conference will be set at the time of the

11   Pretrial Conference.     All parties should be prepared to advise

12   the court whether they will stipulate to the trial judge acting

13   as settlement judge and waive disqualification by virtue thereof.

14             Counsel are instructed to have a principal with full

15   settlement authority present at the Settlement Conference or to

16   be fully authorized to settle the matter on any terms.     At least

17   seven calendar days before the Settlement Conference counsel for

18   each party shall submit a confidential Settlement Conference

19   Statement for review by the settlement judge.     If the settlement

20   judge is not the trial judge, the Settlement Conference
21   Statements shall not be filed and will not otherwise be disclosed

22   to the trial judge.

23   IX.   MODIFICATIONS TO SCHEDULING ORDER

24             Any requests to modify the dates or terms of this

25   Scheduling Order, except requests to change the date of the

26   trial, may be heard and decided by the assigned Magistrate Judge.
27   All requests to change the trial date shall be heard and decided

28   only by the undersigned judge.
                                        4
1               IT IS SO ORDERED.

2    Dated:   January 30, 2020

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    5
